762 N.E.2d 1243 (2002)
OXLEY, Lana K. and Leon A., Appellants,
v.
MATILLO, Vicki S., Appellee.
No. 32S05-0202-CV-124.
Supreme Court of Indiana.
February 22, 2002.
ORDER
Appellee, Vicki S. Matillo, by counsel, files an "Appellee's Petition to Transfer." *1244 The opinion of the is found at Oxley v. Matillo, 747 N.E.2d 1179 (Ind.Ct.App. 2001).
In light of this Court's decision in Ray-Hayes v. Heinamann, 760 N.E.2d 172 (Ind.2002), this Court GRANTS the Petition to Transfer, thereby vacating the opinion of the Court of Appeals, see Appellate Rule 58(A), and AFFIRMS the trial court's dismissal of this action.
All Justices concur, except for DICKSON, J., who dissents without opinion.